Warner, Chief Justice,
concurring.
The majority of the Court hold in this case that, although the plaintiff failed to prove at the trial that the taxes due upon his debt had been regularly given in, and the tax paid for each year, as required by the Act of 1870, still, he might then, in open Court, pay the taxes due on his debt for the use of the State, and that such payment of taxes would be a substantial compliance with the provisions of the Act. Such a construction and interpretation of the Act of 1870 is not, in my judgment, authorized either by the words or the true intent and meaning of the Act. The Act of 1870, is entitled, “An Act to extend the lien of set-off and recoupment as against debts contracted before the first day of June, 1865, and to deny to such debts the aid of the Courts until the taxes thereon have been paid.” How, and in what manner do the enacting clauses of the Act declare that the taxes due on such debts shall be given in and paid, so as to entitle the plaintiff to the aid of the Courts to collect his debt? The first section of the Act declares, “That in all suits pending, or hereafter to be brought, in or before any Court of the State, founded upon any debt, or contract, or cause of *359action, made or implied before the 1st day of June, 1865, or upon any other debt or contract in renewal thereof, it shall not be lawful for the plaintiff to have a verdict or judgment in his favor until he has made it clearly appear to the tribunal trying the same, that all legal taxes chargeable by law upon the same have been duly paid for each year since the making or implying of said debt or contract.” The second section of the Act declares, that, “In every suit now pending, or hereafter brought, it shall be the duty of the plaintiff, within six months after the passage of this Act, if the suit be pending, and at the filing of the writ if the suit be hereafter brought, to file with the Clerk of the Court of justice an affidavit, if the suit is founded on any debt or contract as described in section one, that all legal taxes chargeable by law upon such debts or contracts have been duly paid, or the income thereon for each year since the making of the same, and that he expects to prove the same upon the trial; and upon failure to file such affidavit as herein required, said suit shall, on motion, be dismissed.” The third section of the Act declares that, “In suits upon such contracts, in every case, the burden of proof showing that the taxes have been duly paid shall be upon the party plaintiff, without plea by the defendant, and the defendant may, upon this point, cross-xeamine witnesses, introduce proof in denial and rebuttal to the plaintiff’s proof, without plea.” The fourth section of the Act declares that, “In every trial upon a suit founded upon any such debt or contract as described in this Act; provided, that said debt has been regularly given in for taxes, and the taxes paid, shall be a condition precedent to a recovery on the same; and in every such case, if the tribunal trying is not clearly satisfied that said taxes have been duly given in and paid, it shall so find and said suit shall be dismissed.”
If this Act be a valid constitutional Act, as the majority of the Court hold it is, then it is quite clear to my mind that the taxes due on the debt must be proved at the trial on the *360part of the plaintiff, to have been duly and regularly given in by him and paid for each year, as a condition precedent to his right to recover the same in the Courts of the State. If the assumption of the majority of the Court be true, that the Act was a revenue measure, to increase the revenues of the State by taxing this particular class of debts for that purpose, and that the payment of the tax due thereon at the trial by the plaintiff is a substantial compliance with the object an intent of the Act, then the Act is void, as being in violation of the Constitution of this State, which declares : “Nor shall any law or ordinance pass which refers to more than one subject-matter, or contains matter different from what is expressed in the title thereof.” There is not one word in the title of this Act about raising revenue for the State, or going to show that such was the object and intention of (he Act; but, on the contrary the title of the Act is, “ to extend the lien of set-off and recoupment, as against debts contracted before the first day of June, 1865, and to deny to such debts the aid of the Courts until the taxes thereon have been paid.” The plain intent of the Act was to deny to the holders of a particular specified class of debts all remedy for the collection thereof in the Courts of the State until the taxes thereon had been paid, whether the debts were solvent or insolvent; in other words, to practically outlaw that particular specified class of debts from the Courts, and the enacting clauses of the Act prescribe the manner of doing it. The discovery by our modern judicial Neckars that this Act was intended as a revenue measure, is a brilliant afterthought, not contemplated by the Legislature which enacted it. Their intention, as everybody knows, and which is apparent on the face of the Act itself, was to kill and destroy this particular class of debts by depriving the holders thereof of all remedy to enforce the collection of them in the Courts, under the pretext that the taxes due thereon had not been paid. This pretext of raising revenue is about as sound as the pretext of the Pope of Rome for selling indulgences to raise revenue.
*361But the Act is void, because it violates the tenth section of the first article of the Constitution of the United States, which declares that “no State shall pass any law impairing the obligation of contracts.” The rule applicable to this question was clearly and explicitly stated by the Supreme Court of the United States in the case of Green vs. Biddle, 8 Wheaton’s Reports, 1: “ The objection to a law on the ground of its impairing the obligation of a contract can never depend upon the extent of the change which the law effects in it. Any deviation from its terms, by postponing or accelerating the period of performance which it prescribes, imposing conditions not expressed in the contract, or dispensing with the performance of those which are, however minute or apprrently immaterial in their effect upon the contract of the parties, impairs its obligation.” This rule was recognized and adopted by this Court in Winter vs. Jones, 10 Georgia Reports, 190. In Van Hoffman vs. The City of Quincy, 4 Wallace’s Reports, 550, the Supreme Court of the United States, in interpreting this clause of the Constitution, say, that “one of the tests that a contact has been impaired is, that its value has by legislation been diminished. It is not, by the Constitution, to be impaired at all. This is not a question of degree or cause, but of encroaching in any respect on its obligation, dispensing with any part of its force.” Again, the Court say in that case: “A right without a remedy is as if it were not, and for every beneficial purpose may be said not to exist. A different result would leave nothing of the contract but an abstract right of no practical value, and render the protection of the Constitution a shadow and a delusion. The ideas of validity and remedy are inseparable, and both are parts of the obligation which is guaranteed by the Constitution against invasion.”
Does the Act of 1870 invade the legal right of the plaintiff to enforce his contract, as the same existed under the law at the time it was made? Does the Act of 1870 impose conditions upon the legal right of the plaintiff to enforce the ob*362ligation of the contract which did not exist under the law when the contract was made? Does the Act of 1870, which requires the plaintiff to prove on the trial that his debt has been regularly given in for taxes, and the taxes paid, as a condition precedent to his legal right of recovery of the same in the Courts of the State, diminish the value of his debt and contract ?
Prior to the Act of 1870, and at the time plaintiff’s debt was contracted, the plaintiff was required, under the general tax law of the State, to make a return of his taxable property to the tax receiver of the county of his residence under oath, and the entry of his returns of his taxable property on the tax-receiver’s digests is prima facie evidence of his having taken such oath; and if false, he is guilty of false swearing, and is liable to be indicted and punished therefor. If the plaintiff had failed to make a return of his taxable property, in whole or in part, or had failed to affix a value to it, or had returned any portion of it below its value, it is then made the duty of the tax-receiver to assess its value and the amount of taxation due thereon: Revised Code, secs. 923, 833, 834, 835, 850. The law presumes that every citizen performs ail his legal and social duties, and that the tax-receiver of the county of the plaintiff’s residence performed his official duty in assessing the plaintiff’s taxable property. The Act of 1870 makes no exception as to insolvent debts which were contracted before the 1st of June, 1865, but denies the aid of the Courts to all debts contracted prior to that date until the taxes thereon have been paid, whether such debts are solvent or insolvent, whether such debts were liable to be given in for taxes, under the general law of the State, or not liable to be so given in. The Act of 1870 necessarily assumes that ;the plaintiff swore falsely when he made his returns of his taxable property to the tax-receiver, for each year, and imposes, a penally on him therefor, by denying him the aid of the Courts to obtain a judgment on his debt until the tax has been given in and paid, whether his debt was solvent or insol*363vent; a penalty different from that prescribed by the general law of the State.
The Act of 1870 also assumes that the tax-receiver of the county of the plaintiff’s residence failed to perform his official duty in assessing the plaintiff’s taxable property under the general law of the State.
In considering the provisions of the Act of 1870, we are at a loss to say which exhibits the most cunning and craftiness, the subtle ingenuity with which the Act was drawn, to kill and destroy all remedy on that class of debts specified in it, or the various pretexts which have been resorted to, from time to time, by a majority of this Court to sustain the Act as a revenue measure for the benefit of the State. If the legal profession know what is the fixed and settled rule of construction to be given to that Act by the decisions of a majority of this Court, it is more than I profess to know. I have no doubt, however, that the Act of 1870 invades the legal obligation of the plaintiff’s contract and his legal right to enforce it, as the same existed under the law at the time the contract was made; that it imposes conditions upon the legal right of the plaintiff to enforce the obligation of that contract, which did not exist under the law when the contract was made; and that the provision of the Act which requires the plaintiff to prove at the trial that his debt has been regularly given in for taxes and the taxes paid, as a condition precedent to his legal right of recovery thereon in the Courts of the State, diminishes the value of his debt and contract, and imposes a penalty upon him different from that prescribed by the general law of the State, at the time the contract was made. I therefore concur in the judgment of reversal in this case, not on the ground that the plaintiff had the right to pay the tax at the time of trial, under the provisions of the Act, as revenue due the State, but on the ground that the Act itself is in violation of the tenth section of the first article of the Constitution of the United States, and is null and void.